
	
		I
		112th CONGRESS
		1st Session
		H. R. 1625
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Manzullo (for
			 himself, Mr. Burton of Indiana,
			 Mr. Chaffetz,
			 Mr. Conaway,
			 Mr. King of Iowa,
			 Mr. Gohmert, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To prohibit funding for the Development Innovation
		  Ventures (DIV) program.
	
	
		1.Prohibition on funding for
			 Development Innovation Ventures (DIV) program
			(a)ProhibitionNo funds available to the United States
			 Agency for International Development (USAID) may be used to carry out the
			 Development Innovation Ventures (DIV) program or any successor program.
			(b)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to funds available to USAID for the
			 DIV program or any successor program that are unobligated on or after such date
			 of enactment.
			2.Debt
			 reductionNotwithstanding any
			 other provision of law, funds available to USAID for the DIV program or any
			 successor program that are unobligated on or after the date of the enactment of
			 this Act shall be deposited into the General Fund of the Treasury and shall be
			 used only for reducing the debt of the Federal Government.
		
